—Judgment unanimously affirmed. Memorandum: The court properly permitted expert medical testimony that the victim died from injuries consistent with shaken-baby syndrome and that his injuries were intentionally inflicted. Indeed, defendant herself testified that she intentionally committed the acts that resulted in the fractures. The expert did not address defendant’s awareness of the risk of death, the ultimate issue for the jury (see, People v Smith, 59 NY2d 156, 168).
The issue whether the court’s charge on circumstantial evidence impermissibly reduced the People’s burden of proof is unpreserved (see, CPL 470.05 [2]). In any event, the charge as a whole was proper (see, People v Canty, 60 NY2d 830). (Appeal from Judgment of Supreme Court, Monroe County, Wesley, J.—Manslaughter, 2nd Degree.) Present—Pine, J. P., Balio, Callahan, Davis and Boehm, JJ.